In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated October 4, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
Contrary to the defendants’ contention, after they made out a prima facie case for summary judgment, the plaintiff Elipidio Agulia’s testimony at his deposition and at the hearing pursuant to General Municipal Law § 50-h, together with the submitted medical evidence of his injuries, raised a triable issue of fact as to the bus driver’s negligence (see Jenkins v Westchester County, 278 AD2d 370 [2000]; Lebreton v New York City Tr. Auth., 267 AD2d 211 [1999]; see also Urquhart v New York City Tr. Auth., 85 NY2d 828 [1995]; cf. Curley-Concepcion v New York City Tr. Auth., 276 AD2d 463 [2000]). Accordingly, the *762defendants’ motion should have been denied. Smith, J.P., Luciano, H. Miller and Townes, JJ., concur.